Exhibit 10.41

 



 

SECOND AMENDMENT TO THE LEASE AGREEMENT AND OTHER ARRANGEMENTS

 

Under this agreement, and in the best form of law,

 

SÃO MARTINHO S.A., company with registered office in the city of Pradópolis,
State of São Paulo, at Fazenda São Martinho, CEP 014850-000, registered with the
Taxpayers’ Registry of the Ministry of Finance under no. CNPJ/MF
51.466.860/0001-56, herein represented under the terms in its By-Laws,
hereinafter referred to as “LESSOR”, or “São Martinho”;

 

SMA INDÚSTRIA QUÍMICA S.A., company with registered office in the city of
Pradópolis, State of São Paulo, at Fazenda São Martinho, CEP 014850-000,
registered with the Taxpayers’ Registry of the Ministry of Finance under no.
CNPJ/MF 12.065.083/0001-86, herein represented under the terms in its By-Laws,
hereinafter referred to as “LESSEE”, or, “SMA Indústria”;

 

And, as Intervening Parties and Guarantors:

 

AMYRIS BRASIL LTDA., limited liability company, with registered office at Rua
James Clerk Maxwell, 315, Techno Park, in the city of Campinas, State of São
Paulo, Brazil, registered with the Taxpayers’ Registry of the Ministry of
Finance under no. CNPJ/MF 09.397.224/0001-20, herein represented under the terms
in its By-Laws (hereinafter referred to as “Amyris Brasil”);

 

AMYRIS INC., company duly incorporated and existing under the laws of the State
of Delaware, United States of America, with registered office at 5885 Hollis
Street, Suite 100, Emeryville, State of California, United States of America,
herein represented under the terms in its By-Laws (hereinafter referred to as
“ABI” and jointly with Amyris Brasil “Amyris”).

 

(Lessor and Lessee hereinafter referred jointly as “Parties” or, separately as
“Party”).

 

Whereas:

 

(i)   São Martinho, Amyris Brasil and ABI have created a Joint Venture (“JV”),
aiming to build and operate the first plant in Brazil for production of
renewable products with Amyris technology;

 

(ii)   São Martinho and Amyris have created the JV under the name SMA Indústria;

 

(iii) Under the JV, São Martinho and SMA Indústria have executed on May 1, 2010
the Lease Agreement and Other Arrangements (“Agreement”), related to the lease
of a property owned by São Martinho where the registered office of SMA Indústria
(“Property”) was located, amended on February 1, 2011 (“First Amendment”);

 

 

[stamp.jpg] 

 



1



 

(iv)  São Martinho and Amyris have terminated the JV, and Amyris Brasil has
agreed upon acquiring from São Martinho its share in SMA Indústria, under the
terms in the Share Purchase and Sale Agreement, executed also on this date
(“SPA”); and

 

(v)  Under the terms in the SPA, the Parties and Amyris have agreed upon
altering the term of the lease of the Property for twelve (12) months from the
date of transfer of the shares of SMA Indústria held by São Martinho to Amyris
Brasil (“Closure Date”), as result of Amyris obligation to transfer all assets,
equipment, material, machinery, or other assets used or held by SMA (“Assets”)
to another location by such term, except the foundation of the plant located in
the Property that will remain at the site.

 

The Parties agree, and under the terms of current laws, upon executing the
Second Amendment to the Lease Agreement and Other Arrangements (“Second
Amendment”), under the following terms and conditions:

 

1.            The Parties choose to amend the term of the Agreement agreed upon
in the First Amendment (namely, 20 years from the date of signature of the First
Amendment, that is, February 1, 2031) to twelve (12) months from the Closure
Date.

 

1.1.          The Parties agree that the LESSEE may be entitled to terminate the
Agreement early should the transfer of assets be concluded before the twelve
(12)-month term, with no penalties.

 

1.1.1. In case of early termination of the Agreement by the LESSEE, under the
terms in clause 1.1 above, the LESSEE shall remain responsible for rents and
ordinary expenses (like power, water, taxes, telephone, etc.) until acceptance
of the keys by the LESSOR.

 

1.2.          For avoidance of doubts, the Property is to be delivered by the
LESSEE to the LESSOR free of any people and goods (except for the foundations),
under perfect use conditions, except for regular wear and tear.

 

2.             The LESSEE and Amyris hereby agree upon arranging the removal of
all the machinery, equipment, and other assets from the Property prior to the
termination of the new term of this agreement.

 

2.1.           If, following termination of the twelve (12)-month term from the
Closure Date, the LESSOR finds that the Property is not fully free of goods and
people, the LESSOR may, at its sole discretion, adopt all measures needed to
complete vacate the Property, disposing materials, equipment and/or other assets
that are located in the Property as deemed to be appropriate and charging from
the LESSEE all costs and expenses required for such disposal, without prejudice
to the terms in item 3 below.

 

[stamp.jpg]



2



 

3.            Should the LESSEE delay the delivery of the Property free of
assets or people, the LESSEE shall pay to the LESSOR a fine of R$ 1,500.00 (one
thousand and five hundred reais) per late day, without prejudice of appropriate
legal measures to safeguard the rights of the LESSOR and the amounts
corresponding to the lease and ordinary expenses of the Property that are still
due by the LESSEE.

 

4.            During the lease and until effective vacancy of the Property, the
LESSEE shall remain responsible for the payment of rents and ordinary
consumption expenses like water, power, telephone, taxes; and such obligations
hall be terminated on the date the Property is returned to the LESSOR.

 

5.            Amyris Brasil and ABI execute this Second Amendment as intervening
parties and solidary guarantors of the LESSEE obligations set forth in this
agreement, including without limitation the payment of rents, ordinary
consumption expenses, fine set forth under the terms in item 3 above.

 

6.            Notwithstanding any term otherwise in this Agreement, neither
Party, their affiliates and/or employees or representatives shall be liable
before the other Party for any indirect damage or loss of profit.

 

7.             Amyris Brasil and ABI hereby represent to be aware and agree upon
the terms and conditions of the Lease Agreement and the first amendment, as well
as with all obligations set forth hereunder and in the Lease Agreement and the
first amendment, being jointly responsible with the LESSEE.

 

8.  All other terms in the Agreement and the First Amendment that have not been
expressly amended by this Second Amendment and that are not in conflict with the
terms hereunder shall remain unchanged, and shall be part of the amended
agreement, for all legal purposes.

 

In witness whereof, the Parties sign this Agreement in four (4) counterparts of
equal tenor and form, before two witnesses, to produce all legal effects.

 

São Paulo, August 31, 2015

 

LESSOR:

 

  [Signature]   [Signature]     [illegible] SÃO MARTINHO S.A. [illegible]  





 

LESSEE:

 



  [Signature]   [Signature]       SMA INDÚSTRIA QUÍMICA S.A. [illegible]  



 



 [stamp14.jpg]



3



 

INTERVENING PARTIES:

 



  /s/ Erica Baumgarten   /s/ Giani Ming Valent     AMYRIS BRASIL LTDA  

 

 

    /s/ John Melo       AMYRIS INC.  



 

Witnesses:

 

1. [Signature]

Name: Mayara Muniz de Freitas

2. [Signature]

Name: Mariana Muniz Giaccio



 

 

 

 [stamp14.jpg]

4



 

 